91 F.3d 167
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.BRAND MANAGEMENT, INC., Pro Shop Plans Co., Inc. d/b/a ProShop Company, and Paul Hoffman, Plaintiffs-Appellants,v.Dwight SUTHERLAND;  Perry H. Sutherland;  Sutherland LumberSouthwest, Inc.;  Herman Sutherland;  DonnaSutherland-Pearson;  and Bob Whisnant, Defendants,andDavid Grimmett and David's Patio, Inc., Defendants,andEverett J. Gilbert, d/b/a Camden Concrete Products,Defendant/Cross-Appellant.
Nos. 96-1252, 96-1280.
United States Court of Appeals, Federal Circuit.
May 9, 1996.
ON MOTION
ORDER

1
Everett J. Gilbert, d/b/a Camden Concrete Products moves to dismiss the above-captioned appeals for lack of jurisdiction.  Camden states that Brand Management, Inc., Pro Shop Plans Co., Inc. d/b/a Pro Shop Company, and Paul Hoffman do not oppose.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
(1) The unopposed motion to dismiss is granted;  appeal nos. 96-1252 and 96-1280 are dismissed.


4
(2) Each side shall bear its own costs.